Exhibit 10.2

VOTING AGREEMENT

VOTING AGREEMENT, dated as of this      day of                     , 200  
(“Agreement”), among each of the persons listed under the caption “AAI” on
Exhibit A attached hereto (the “AII Group”), each of the persons listed under
the caption “Founders Group” on Exhibit A attached hereto (the “Founders
Group”), and Endeavor Acquisition Corp., a Delaware corporation (“Endeavor”).
Each of the AAI Group and the Founders Group is sometimes referred to herein as
a “Group”. For purposes of this Agreement, each person who is a member of either
the AAI Group or the Founders Group is referred to herein individually as a
“Stockholder” and collectively as the “Stockholders.”

WHEREAS, as of December 18, 2006, each of:

 

  •   Endeavor;

 

  •   AAI Acquisition Corp., a California corporation and a wholly-owned
subsidiary of Endeavor Parent (“Merger Sub”);

 

  •   American Apparel Inc., a California corporation (“AAI”);

 

  •   All of the Canadian corporations affiliated with AAI (collectively “CI”);

 

  •   American Apparel, LLC, a California limited liability company (“LLC” and,
collectively with AAI and CI, the “Targets”);

 

  •   Dov Charney, an owner of 50% of the outstanding capital stock of AAI and
50% of the outstanding membership interests of LLC and a member of the AAI Group
(the “Stockholder”);

 

  •   Sang Ho Lim, the owner of the remaining 50% of the outstanding capital
stock of AAI and the remaining 50% of the outstanding membership interests of
LLC (“Lim”); and

 

  •   Each of the stockholders of CI (each of whom is a member of the AAI
Group),

entered into an Agreement and Plan of Reorganization (the “Reorganization
Agreement”) that provides, inter alia, upon the terms and subject to the
conditions thereof, for the concurrent merger of AAI with and into Merger Sub
and acquisition of all of the outstanding capital stock of the CI companies by
Parent, and the exchange of all of the outstanding capital stock of each of the
Targets for shares of the common stock of Endeavor and/or cash (collectively,
the “Transactions”).

WHEREAS, as of the date hereof, each Stockholder who is a member of the Founders
Group owns beneficially and of record shares of common stock of Endeavor, par
value $0.0001 per share (“Endeavor Common Stock”), as set forth opposite such
stockholder’s name on Exhibit A hereto (all such shares and any shares of which
ownership of record or the power to

 



--------------------------------------------------------------------------------

vote with respect to the Endeavor Common Stock is hereafter acquired by any of
the Stockholders, whether by purchase, conversion or exercise, prior to the
termination of this Agreement being referred to herein as the “Shares”);

WHEREAS, at the Effective Time, all common shares of each of the Targets
(“Company Common Stock”) beneficially owned by each Stockholder who is a member
of the AAI Group shall be converted into the right to receive and shall be
exchanged for his, her or its pro rata portion of the shares of Endeavor Common
Stock to be issued to the Company’s security holders as consideration in the
Transactions;

WHEREAS, as a condition to the consummation of the Merger Agreement, the
Stockholders have agreed, severally, to enter into this Agreement; and

WHEREAS, capitalized terms used but not defined in this Agreement shall have the
meanings ascribed to them in the Merger Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
and covenants set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

ARTICLE I

VOTING OF SHARES FOR DIRECTORS

SECTION 1.01 Vote in Favor of the Directors. During the term of this Agreement,
each Stockholder agrees to vote the shares of Endeavor Common Stock he, she or
it now owns, or will hereafter acquire prior to the termination of this
Agreement, for the election and re-election of the following persons as
directors of Endeavor (“Director Designees”):

(a) Four (4) persons, each of whom shall be designees of the AAI Group; with one
(1) of such designees to stand for election in 2008 (“Class A Director”), who
shall initially be                     ; two (2) of such designees to stand for
election in 2009 (“Class B Director”), who shall initially be
                    ; and one (1) of such designees to stand for election in
2010 (“Class C Directors”), who shall initially be                      and
                     (collectively, the “AAI Directors”), with two of such
designees qualifying as “independent” directors within the meaning of the
American Stock Exchange rules;

(b) Four (4) persons, each of whom shall be designees of the Founders Group;
with one (1) of such designees being a Class A Director, who shall initially be
                    ; one (1) of such designees being a Class B Director, who
shall initially be                     ; and two (2) of such designees being
Class C Directors, who shall initially be                      and
                     (collectively, the “Endeavor Directors”), with two of such
designees qualifying as “independent” directors within the meaning of the
American Stock Exchange rules;

(c) One (1) person, who shall be mutually designated by the AAI Group and
Founders Group, who shall, at all times, be an “independent director” within the
meaning of the American Stock Exchange Rules, with such designee being a Class A
Director. The initial mutual designee shall be Keith Miller.

 

2



--------------------------------------------------------------------------------

Neither the Stockholders, nor any of the officers, directors, stockholders,
members, managers, partners, employees or agents of any Stockholder, makes any
representation or warranty as to the fitness or competence of any Director
Designee to serve on the Board of Directors by virtue of such party’s execution
of this Agreement or by the act of such party in designating or voting for such
Director Designee pursuant to this Agreement.

Any Director Designee may be removed from the Board of Directors in the manner
allowed by law and Endeavor’s governing documents except that, subject to
Section 1.04, below, each Stockholder agrees that he, she or it will not, as a
stockholder, vote for the removal of any director who is a member of the Group
of which such Stockholder is not a member. If a director is removed or resigns
from office, the remaining directors of the Group of which the vacating director
is a member shall be entitled to appoint the successor.

All committees of the Board shall be formed in accordance with, and its members
shall be qualified under, the applicable rules and regulations of the United
States securities laws and the American Stock Exchange or such other principal
trading market on which Endeavor’s securities trade. All of the members of any
committee (including, but not limited to, any audit, nominating, compensation or
executive governance committee) shall be comprised of the mutually appointed
director and an equal number of independent directors that were appointed by
each of the AAI Group and the Founders Group.

SECTION 1.02 Obligations of Endeavor. Endeavor shall take all necessary and
desirable actions within its control during the term of this Agreement to
provide for the Endeavor Board of Directors to be comprised of nine (9) members
and to enable the election to the Board of Directors of the Director Designees.

SECTION 1.03 Term of Agreement. The obligations of the Stockholders pursuant to
this Agreement shall terminate immediately following the election or re-election
of directors at the annual meeting of Endeavor that will be held in 2010.

SECTION 1.04 Obligations as Director and/or Officer. Nothing in this Agreement
shall be deemed to limit or restrict any director or officer of Endeavor from
acting in his or her capacity as such director or officer or from exercising his
or her fiduciary duties and responsibilities, it being agreed and understood
that this Agreement shall apply to each Stockholder solely in his, her or its
capacity as a stockholder of Endeavor and shall not apply to his, her or its
actions, judgments or decisions as a director or officer of Endeavor if he or
she is such a director or officer.

SECTION 1.05 Transfer of Shares. If a member of the AAI Group desires to
transfer his, her or its Shares to a permitted transferee pursuant to the
Lock-Up Agreement of even date herewith, executed by such member, or if a member
of the Founders Group desires to transfer his or its shares to a permitted
transferee pursuant to the Escrow Agreement dated as of December 15, 2005, it
shall be a condition to such transfer that the transferee agree to be bound by
the provisions of this Agreement. This Agreement shall in no way restrict the
transfer on the public market of Shares that are not subject to the Lock-Up
Agreement or the Escrow Agreement, and any such transfers on the public market
of Shares not subject to the provisions of the Lock-Up Agreement or the Escrow
Agreement, as applicable, shall be free and clear of the restrictions in this
Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES; COVENANTS OF THE STOCKHOLDERS

Each Stockholder hereby severally represents warrants and covenants as follows:

SECTION 2.01 Authorization. Such Stockholder has full legal capacity and
authority to enter into this Agreement and to carry out such Stockholder’s
obligations hereunder. This Agreement has been duly executed and delivered by
such Stockholder, and (assuming due authorization, execution and delivery by
Endeavor and the other Stockholders) this Agreement constitutes a legal, valid
and binding obligation of such Stockholder, enforceable against such Stockholder
in accordance with its terms.

SECTION 2.02 No Conflict; Required Filings and Consents.

(a) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, (i) conflict
with or violate any Legal Requirement applicable to such Stockholder or by which
any property or asset of such Stockholder is bound or affected, or (ii) result
in any breach of or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any right of
termination, amendment, acceleration or cancellation of, or result in the
creation of any encumbrance on any property or asset of such Stockholder,
including, without limitation, the Shares, pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation.

(b) The execution and delivery of this Agreement by such Stockholder does not,
and the performance of this Agreement by such Stockholder will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority, domestic or foreign, except
(i) for applicable requirements, if any, of the Exchange Act, and (ii) where the
failure to obtain such consents, approvals, authorizations or permits, or to
make such filings or notifications, would not prevent or materially delay the
performance by such Stockholder of such Stockholder’s obligations under this
Agreement.

SECTION 2.03 Title to Shares. Such Stockholder is the legal and beneficial owner
of its Shares, or will be the legal beneficial owner of the Shares that such
Stockholder will receive as a result of the Transactions, free and clear of all
liens and other encumbrances except certain restrictions upon the transfer of
such Shares.

ARTICLE III

GENERAL PROVISIONS

SECTION 3.01 Notices. All notices and other communications given or made
pursuant hereto shall be in writing and shall be given (and shall be deemed to
have been duly given upon receipt) by delivery in person, by overnight courier
service, by telecopy, or by

 

4



--------------------------------------------------------------------------------

registered or certified mail (postage prepaid, return receipt requested) to the
respective parties at the following addresses (or at such other addresses as
shall be specified by notice given in accordance with this Section 3.01):

 

  (a) If to Endeavor:

Endeavor Acquisition Corp.

180 Madison Avenue, Suite 2305

New York, New York 10016

Attention: Chairman of the Board

Telephone: 212-683-5350

Facsimile: 212-

with a mandatory copy to

Graubard Miller

405 Lexington Avenue

New York, NY 10174-1901

Attention: David Alan Miller, Esq.

Telephone No. : 212-818-8800

Facsimile No.: 212-818-8881

(b) If to any Stockholder, to the address set forth opposite his, her or its
name on Exhibit A.

SECTION 3.02 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

SECTION 3.03 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

SECTION 3.04 Entire Agreement. This Agreement, collectively with the Lock-Up
Agreements and the Merger Agreement, constitutes the entire agreement of the
parties with respect to the subject matter contained herein and supersedes all
prior agreements and undertakings, both written and oral, between the parties,
or any of them, with respect to the subject matter hereof. This Agreement may
not be amended or modified except in an instrument in writing signed by, or on
behalf of, the parties hereto.

 

5



--------------------------------------------------------------------------------

SECTION 3.05 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy at law or in equity.

SECTION 3.06 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the law of the State of Delaware applicable to contracts
executed in and to be performed in that State.

SECTION 3.07 Disputes. All actions and proceedings arising out of or relating to
this Agreement shall be heard and determined exclusively in any state or federal
court in Delaware.

SECTION 3.08 No Waiver. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

SECTION 3.09 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

SECTION 3.10 Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives all right to trial by jury in any action, proceeding or
counterclaim (whether based in contract, tort or otherwise) arising out of or
relating to this Agreement or the Actions of the parties hereto in the
negotiation, administration, performance and enforcement thereof.

SECTION 3.11 Merger Agreement. All references to the Merger Agreement herein
shall be to such agreement as may be amended by the parties thereto from time to
time.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ENDEAVOR ACQUISITION CORP. By:  

 

Name:   Title:  

 

STOCKHOLDERS: The Founders Group:

 

 

 

The AAI Group:

 

 

 

 

7



--------------------------------------------------------------------------------

EXHIBIT A

STOCKHOLDERS

The Founders Group:

 

Name and Address

   Number of Shares

The AAI Group:

 

Name and Address

   Number of Shares**

--------------------------------------------------------------------------------

** Gives effect to shares to be issued in the Transaction.

 

8